Title: From George Washington to the Continental Navy Board, 9 November 1777
From: Washington, George
To: Continental Navy Board



Gentlemen
Head Quarters Whitemarsh [Pa.] 9th Novemr 1777

I yesterday recd a letter from Congress informing me that they had received a Report from your Board with your opinion upon the most probable means of securing the Frigates. Whereupon they came to the following Resolution on the 4th inst: “Ordered that a Copy of the said report be sent to Genl Washington for his approbation and if he approve the same that a detatchment of troops be sent to assist in the Construction and management of the Batteries aforesaid.”
Upon the Rect of this I took the opinion of the General Officers who unanimously agreed that, as we had not any men to spare to construct and defend the works recommended by you, there were no other possible means of effectually securing the Frigates but by scutling them. You will therefore be pleased to have it done in such manner as will render the weighing of them most easy in future and in such depth of Water as will secure them from being damaged by the floating Ice in the Winter. All the other Vessels capable of being converted into

armed ships should be scutled also. This should be done as speedily as possible and as secretly, for should the Enemy get notice of your intentions I should not at all wonder at their sending up a force purposily to destroy them or bring them down. You will dispose of the Men that were on Board of them as directed in my former. I am &c.
